TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00668-CR




Kenneth Gene Burns, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. CR20,692, HONORABLE ED MAGRE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Kenneth Gene Burns pleaded guilty to sexually assaulting a child.  See Tex.
Pen. Code Ann. § 22.011 (West Supp. 2004-05).  The court adjudged him guilty and sentenced him
to ten years in prison.
Burns’s court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  Burns received a copy of counsel’s brief and was advised of his right to examine the
appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel’s
motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                ____________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Affirmed
Filed:   March 10, 2005
Do Not Publish